                      THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,

      v.                                      3:18-CR-279
                                              (JUDGE MARIANI)
MICHAEL RINALDI,

                     Defendant.

                              >---L _     ORDER

      AND NOW, THIS £             1,AY OF MAY, 2021 , for the reasons set forth in this

Court's accompanying memorandum opinion, IT 15 HEREBY ORDERED THAT Defendant

Michael Rinaldi's Motion for "Reconsideration and/or Clarification/Expansion of the Record"

(Doc. 444) is DENIED.
